IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

THOMAS PERRY WELLS, JR.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1067

JULIE JONES, SECRETARY,
FLA. DEPT. OF CORRECTIONS,

     Respondent.
___________________________/

Opinion filed October 14, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Thomas Perry Wells, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.